The motion for the appointment of a Special Master is granted, and it is ordered that Charles Warren, Esquire, of Washington, D. C., be, and he is hereby, appointed Special Master- in this cause, with authority to summon witnesses, issue subpoenas, and to take such evidence as may be introduced and such- as he may deem it necessary to call for. The Master is directed to make findings of fact and conclusions of law, and to submit the same to this Court with all convenient speed, together with his recommendations for a decree. The findings, conclusions, and recommendations of the Master shall be subject to consideration, revision, or approval by the Court. [The order makes provision also for the compensation and expenses of the Master; and for a new appointment by the Chief Justice if this one be not accepted or become vacant during the recess of the Court.]